CROCKETT, J.,
also delivered tbe following supplemental opinion, in which Temple, J., Wallace, J., and Khodes, C. <3., concurred;
In tbe opinion delivered in this case at tbe present term, and in tbe case of tbe People v. Trim, (39 Cal. 75,) we held tbat, though an accessory before tbe fact, under tbe statutes of this State, may be tried, convicted and punished as a principal, nevertheless tbe indictment against him must specify tbat be aided and abetted tbe crime, and must state in what particular manner be aided and abetted it; and tbat if tbe indictment charge tbat be in person perpetrated tbe crime, it will not be sustained by proof tbat be only aided and abetted it, or, in other words, was an accessory before tbe fact. Since these decisions were rendered, our attention has been specially called to Section 255 of tbe Criminal Practice Act, under tbe belief tbat it may have escaped our observation; and, in order to avoid all misapprehension in respect to an important point in practice, we deem it proper to say tbat we find nothing in tbat section inconsistent with tbe conclusion already announced. Tbe sole purpose of tbat section was to abolish all distinction,. in cases of felony, between an accessory before tbe fact and tbe principal in respect to tbe grade of *142the offence and its punishment. The accessory is to be indicted, tried and punished as a principal; nevertheless, the particular acts which establish that he aided and abetted the crime, and thus became, in law, a principal, must be stated in the indictment. When these facts are averred and proved, the law considers the accused to be a principal, and condemns him accordingly. But Section 237 of the Criminal Practice Act provides that the indictment shall contain “a statement of the acts constituting the offence,” and this important requirement would be wholly ignored if an indictment which alleges that the defendant in person committed the crime would be supported by proof that he only aided and abetted it.
It is a fundamental principle in criminal jurisprudence that the accused is entitled to be informed by the indictment of the particular acts which he is alleged to have committed, as constituting the offence; and if he, in fact, only aided and abetted the crime, the fact must be so stated in the indictment. He then comes to the trial with a knowledge of the acts which are imputed to him. But, on the opposite theory, the indictment would charge him with one act or series of .acts, and he might be convicted on proof of a wholly different act or series of acts. We can attribute no such unreasonable result to our legislation on this subject. We think the true rule on this subject is laid down in People v. Schwartz, (32 Cal. 160.)
Sprague, J., expressed no opinion.